


109 HRES 809 : Directing the Secretary of the Department

U.S. House of Representatives
2006-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 187
		109th CONGRESS
		2d Session
		H. RES. 809
		[Report No.
		  109–484]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 9, 2006
			Ms. Slaughter
			 submitted the following resolution; which was referred to the
			 Committee on Homeland
			 Security
		
		
			May 25, 2006
			Reported adversely from the Committee on Homeland
			 Security, referred to the House Calendar, and ordered to be
			 printed
		
		RESOLUTION
		Directing the Secretary of the Department
		  of Homeland Security to transmit to the House of Representatives not later than
		  14 days after the date of the adoption of this resolution documents in the
		  Secretary’s possession relating to any existing or previous agreement between
		  the Department of Homeland Security and Shirlington Limousine and
		  Transportation, Incorporated, of Arlington, Virginia.
	
	
		That the Secretary of the Department
			 of Homeland Security is directed to transmit to the House of Representatives
			 not later than 14 days after the date of the adoption of this resolution
			 documents in the Secretary’s possession relating to any existing or previous
			 agreement between the Department of Homeland Security and Shirlington Limousine
			 and Transportation, Incorporated, of Arlington, Virginia (hereinafter in this
			 resolution referred to as “Shirlington Limousine”), including—
			(1)all records
			 setting forth or discussing policies, procedures, or guidelines relating to any
			 existing or previous agreement between the Department of Homeland Security and
			 Shirlington Limousine;
			(2)all records of
			 communication between the Department of Homeland Security and the President or
			 other current or former officials of the Federal Government, including the
			 executive and legislative branches, relating to any existing or previous
			 agreement between the Department of Homeland Security and Shirlington
			 Limousine;
			(3)all records
			 indicating or discussing any negotiations between the Department of Homeland
			 Security and Shirlington Limousine relating to any existing or previous
			 agreement between the Department of Homeland Security and Shirlington
			 Limousine;
			(4)all records
			 indicating or discussing any negotiations between the Department of Homeland
			 Security and ADCS, Incorporated, including its current and former principals,
			 relating to any existing or previous agreement between the Department of
			 Homeland Security and Shirlington Limousine;
			(5)all records
			 indicating or discussing any negotiations between the Department of Homeland
			 Security and MZM, Incorporated, including its current and former principals,
			 relating to any existing or previous agreement between the Department of
			 Homeland Security and Shirlington Limousine; and
			(6)all records
			 indicating or discussing any negotiations between the Department of Homeland
			 Security and Athena Innovative Solutions, Incorporated, including its current
			 and former principals, or its parent company, including its current and former
			 principals, relating to any existing or previous agreement between the
			 Department of Homeland Security and Shirlington Limousine.
			
	
		May 25, 2006
		Reported adversely, referred to the House Calendar, and
		  ordered to be printed
	
